COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-107-CV





ERIC EDGAR CHASE	APPELLANT



V.



CITIFINANCIAL MORTGAGE	APPELLEE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On April 3, 2007, we notified Appellant Eric Edgar Chase that this court may not have jurisdiction over this appeal from the trial court’s February 23, 2007 order denying his application to vacate the arbitrator’s award because that order does not appear to be an appealable order.
(footnote: 2)  We stated that the appeal could be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court on or before April 13, 2007 a response showing grounds for continuing the appeal.  We have not received any response.

Accordingly, we deny Appellee CitiFinancial Mortgage’s motion to dismiss as moot, and we dismiss the appeal for want of jurisdiction.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  May 10, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. Civ. Prac. & Rem. Code Ann. 
§ 171.098(a) (Vernon 2006) (listing types of arbitration orders that are appealable).


3:See
 
Tex. R. App. P. 
42.3(a), 43.2(f).